                                                                                             FILED
                                                                                     2021 Jul-06 PM 01:31
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION


BARBARA ANN WOOD,                              ]
                                               ]
      Plaintiff,                               ]
                                               ]
v.                                             ]             2:21-cv-00711-ACA
                                               ]
JASON BRAY,                                    ]
                                               ]
      Defendant.                               ]

                           MEMORANDUM OPINION

      Before the court is Plaintiff Barbara Ann Wood’s complaint against

Defendant Jason Bray for damages arising from a car accident. (Doc. 1). For the

reasons explained below, the court WILL DISMISS this action WITHOUT

PREJUDICE for lack of subject matter jurisdiction.

      “Federal courts are courts of limited jurisdiction,” Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 377 (1994), and “have an independent obligation to

determine whether subject-matter jurisdiction exists, even if no party raises the

issue,” In re Trusted Net Media Holdings, LLC, 550 F.3d 1035, 1042 (11th Cir.

2008) (en banc) (quotation marks omitted). The court has subject matter jurisdiction

over actions that “arise under the Constitution, laws, or treaties of the United States,”

28 U.S.C. § 1331, or that satisfy the requirements of diversity jurisdiction,
id. § 1332(a). As discussed in previous orders (docs. 3, 6), diversity jurisdiction is

the only possible basis for subject matter jurisdiction in this action.

      Diversity jurisdiction exists if “the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs, and is between . . . citizens of

different States.” 28 U.S.C. § 1332(a). The court has already found that Ms. Wood

adequately pleaded the amount in controversy (see doc. 3 at 2), although

Ms. Wood’s statement in her response—that $15,500 worth of the damages she

requests is for a non-party’s mental distress—casts doubt on that finding (doc. 7 at

1). But in any event, her complaint does not allege complete diversity of citizenship.

For purposes of federal diversity jurisdiction, “citizenship” means the State where

each party is domiciled. Travaglio v. Am. Exp. Co., 735 F.3d 1266, 1269 (11th Cir.

2013). Domicile, in turn, means where the party resides and has “an intention to

remain . . . indefinitely.” Id.

      Ms. Wood identifies herself as a citizen of the United States (doc. 1 at 4; doc.

7 at 1), but that allegation does not help the court in determining her State citizenship.

Ms. Wood also gives mailing addresses for herself and for Ms. Bray. (Doc. 1 at 1–

2). But an address at which a party receives mail is not enough to establish State

citizenship for jurisdictional purposes. See, e.g., Travaglio, 735 F.3d at 1269. And

even assuming that a mailing address could establish residence in the State,

residence is also not enough to establish State citizenship. Id.



                                            2
        The court has given Ms. Wood two opportunities to clarify the State

citizenship of herself and of Mr. Bray. (Docs. 3, 7). She has not done so. The

court therefore has a “constitutional[ ] obligat[ion] to dismiss the action.” Id. at

1268.     Accordingly, the court WILL DISMISS this action WITHOUT

PREJUDICE for lack of subject matter jurisdiction.

        DONE and ORDERED this July 6, 2021.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                         3
